Citation Nr: 0900124	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  04-30 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder other than PTSD, and if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The veteran served in the United States Army from December 
1965 to February 1968.  In light of time lost during periods 
of absence without leave (AWOL), the veteran only had one 
year and 18 days of active duty service over that period.  
Although initially granted a discharge under "other than 
honorable" conditions, the veteran's discharge was upgraded 
to a general discharge by the service department in 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and May 2005 rating 
decisions by the Cleveland, Ohio, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  The 
September 2003 decision declined to reopen a previously 
denied claim for an acquired psychiatric disorder, while the 
May 2005 decision denied service connection for PTSD.  

The veteran offered personal testimony before the undersigned 
Veterans Law Judge at a May 2006 hearing held via 
videoconference from the RO.  In September 2006, the Board 
remanded both claims for additional development.  All 
required actions having been taken, the claims have now been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  There is no current diagnosis of PTSD.

2.  By way of a January 1990 decision, the RO denied service 
connection for an acquired psychiatric disorder (other than 
PTSD), claimed as a bipolar disorder, based on a finding that 
the currently diagnosed disability was not shown to have been 
incurred in or aggravated by military service.  The veteran 
did not appeal this decision.

3.  While evidence received since January 1990 has not been 
previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, and 
addresses an unestablished fact, it does not raise the 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection of PTSD are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

2.  New and material evidence to reopen a claim of service 
connection for an acquired psychiatric disorder other than 
PTSD has not been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With regard to the attempt to reopen a claim of service 
connection for an acquired psychiatric disorder, the Board 
found in September 2006 that the veteran had been provided 
deficient notice.  Pursuant to remand instructions, a 
corrective letter was sent in December 2006, which notified 
the veteran of the need to submit new and material evidence, 
clearly defined such, and identified with specificity the 
date and grounds for the previous, final denial on the 
merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, 
the letter addressed the underlying claim of service 
connection by stating what evidence and information was 
necessary to substantiate the claim and describing the 
respective responsibilities of VA and the veteran in 
obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although 
the notice to the veteran did not include a discussion of VA 
policies and procedures in assigning effective dates and 
evaluations, such omission is harmless in light of the 
decision below. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claim was then readjudicated in an August 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The veteran was afforded a 
full and fair opportunity to meaningfully participate in his 
claim.

Similarly, legally sufficient notice was provided with regard 
to the claim of service connection for PTSD.  August 2004 
correspondence notified the veteran of the elements of a 
claim for service connection, addressed what evidence and 
information was necessary to substantiate the claim, and 
described the respective responsibilities of VA and the 
veteran in obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Again, a failure to include information regarding the 
assignment of evaluations or effective dates is in this 
instance harmless because service connection is being denied 
and hence neither an effective date nor evaluation will be 
assigned with regard to PTSD.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained service treatment and personnel records, as well 
as VA inpatient and outpatient treatment records from all 
facilities identified by the veteran.  The veteran has 
submitted, or VA has obtained on his behalf, private medical 
record or statements from providers identified by the 
veteran.  He has also submitted a lay statement, and was 
afforded the opportunity to testify at a personal hearing.  
Finally, the Board notes that several VA psychiatric 
examinations have been conducted in connection with this 
case.  No further notice or assistance to the appellant is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Here, the occurrence of an in-service stressor is not 
disputed.  The veteran was both struck by a bus and shot in 
the abdomen while in service, as is documented in both 
personnel and treatment records.  The discussion here, 
therefore, is limited to whether there is a valid diagnosis 
of PTSD.

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

Here, as is explained below, the medical evidence of records 
does not support a finding that a diagnosis of PTSD is 
warranted, and hence service connection for that disability 
must be denied.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Service medical and personnel records reveal no notations or 
complaints of any psychiatric problems or diagnoses on 
examination for entry into service in November 1965.  The 
veteran was repeatedly disciplined in service for instances 
of assault and absences without leave, and was eventually 
discharged as undesirable.  Psychiatric evaluations in 
connection with his separation reflected a diagnosis of an 
immature personality, "manifested by resentment of 
authority, impulsive behavior, poor judgment, and 
ineffectiveness under minor stress."  Neither PTSD nor any 
other psychiatric disorder was diagnosed in service.

Although post-service medical records include discussion of 
in-service stressors and experiences, including the 
documented and verified gunshot wound and bus accident, no 
doctor diagnoses PTSD until 2004, when Dr. S, the veteran's 
VA treating psychiatrist, included the diagnosis in his 
assessment, along with major depressive disorder in partial 
remission, and rule out personality disorder.  No complete 
psychiatric consultation is of record.  It appears that over 
the course of therapy sessions, the doctor arrived at the 
diagnosis based on the veteran's reports of in-service 
incidents.  Prior to that time, the veteran had been 
variously diagnosed with a personality disorder, alcohol and 
drug abuse, bipolar disorder, depressive disorders, 
adjustment disorder, schizoaffective disorder, and 
schizophrenia.  A depressed mood or complaints of depression 
were fairly consistently reported.  At the time of a November 
1989 VA psychiatric examination, mixed type bipolar disorder 
and a psychoactive substance dependence on alcohol and drugs 
in full remission were diagnosed.  The veteran was awarded 
Social Security disability benefits in 1993 based in part on 
psychiatric illness.  PTSD was not one of the listed 
diagnoses.  A May 1994 VA examiner diagnosed alcohol and 
cocaine addiction, alcoholic hallucinosis, and a personality 
disorder, mixed, with impulsive and addictive elements.  At 
that time, the veteran referred to mistreatment while 
confined in service, an allegation he had repeated at various 
points during his claim.  Depressed type schizoaffective 
disorder and borderline personality disorder were diagnosed 
by a VA examiner in October 1995.  In the late 1990's the 
veteran discontinued Social Security entitlement to return to 
work, but resumed benefits in 1999.  A January 2000 
evaluation showed diagnoses of schizoaffective disorder, 
bipolar type, and a polysubstance abuse disorder, in 
remission.  Bipolar disorder was the sole diagnosis upon VA 
examination in March 2000.

On VA examination in February 2005, the examiner stated that 
he had reviewed the claims file and the VA medical records.  
The veteran reported an "ok" childhood.  He stated that the 
veteran got along well with his family, and that he alleged 
that he had been sexually abused by a babysitter when he was 
three or four.  He completed 11th grade with good marks, and 
stated he got along well with people.  In 1965, the veteran 
enlisted in the service at age 17.  In 1966, he was hit by a 
bus and later was shot in the abdomen.  The veteran reported 
that he received an honorable discharge in 1968, but that he 
had an Article 15 in service.  He reported that he attended 
college in Chicago, but did not get a degree due to 
depression.  The veteran stated that he had once been a 
teacher, had worked at a VA medical center, and most recently 
had been a carpet cleaner.  He received Social Security 
benefits for "bipolar disorder, depression, and arthritis."  
He had been married twice, and was currently single.  VA 
treatment records from 1989 to 2005 showed diagnoses of 
polysubstance abuse, severe cocaine and alcohol dependence, 
schizoaffective disorder, schizophrenia, alcohol induced 
psychotic disorder, depression, and personality disorder with 
antisocial features.  The veteran stated that he had been 
sober for 18 months.  He complained of intrusive thoughts and 
nightmares related to the gunshot and bus accident, and 
stated that he was now scared of the bus and at times was too 
uncomfortable to ride one.  The veteran reported trouble 
falling and remaining asleep, irritability and angry 
outbursts, hypervigilance and hyperstartle reflex.  He stated 
that he had been depressed for several months, but he had no 
current suicidal planning.  He did have regular suicidal 
ideation.  He had periods of inflated ego, talkativeness, and 
decreased need for sleep.  He also heard voices; the last 
time was a month prior.  On interview, the veteran was 
friendly and cooperative.  Speech and thought were normal in 
content and process.  Insight was good and judgment fair.  
The examiner diagnosed recurrent major depressive disorder, 
psychosis not otherwise specified, alcohol and cocaine 
dependence in sustained full remission, and rule out bipolar 
disorder.  The examiner also stated that the veteran endorsed 
some symptoms of PTSD, but did not meet the criteria for a 
diagnosis of that condition.  

Subsequent VA treatment records continue to list PTSD as a 
diagnosis, but not in all instances.  In March 2005, a VA 
social worker (to whom the veteran was referred by Dr. S) 
noted the PTSD diagnosis.  Following her own examination, 
however, she listed only bipolar disorder and a borderline 
personality disorder as diagnoses.  In the fall of 2006, VA 
psychiatrists and nurses evaluated the veteran for initial 
treatment at a new VA facility, and again, no PTSD was 
diagnosed.  Instead, depression, bipolar disorder, borderline 
personality disorder, substance induced depression, and a 
history of substance abuse were indicated.  Based on the 
referral of Dr. S, the veteran was specifically evaluated for 
PTSD by the VA's Center for Stress Recovery (CSR).  The 
evaluator, a Mr. H, stated that the veteran did not meet the 
criteria for diagnosis of PTSD and felt that the veteran was 
"trying to manipulate the system for a PTSD diagnosis to 
support his [service connection] claim and increase his 
income."  They noted that the veteran had pressured Dr. S 
for referral to CSR on four different occasions.

In June 2005, a friend submitted a letter describing the 
veteran's behavior.  She indicated that the veteran had 
drastic mood swings and would talk about in-service episodes 
incessantly.  He specifically would refer to the bus accident 
and gunshot wound, as well as being treated badly in "the 
hole" while confined during service.

During the May 2006 Board hearing, the veteran alleged that 
his current psychiatric disability was related to being hit 
by a bus, and later by being shot, during service.  He noted 
that while he was initially diagnosed with bipolar disorder, 
Dr. S had now diagnosed PTSD.  He stated that VA had combined 
all his diagnoses, but he continued to receive PTSD treatment 
from Dr. Y at the VA medical center.  He noted that he had 
been turned away from CSR because his condition "wasn't 
serious enough" for admission to that program.

In June 2007, a VA psychiatric examination was conducted 
(with review of more recent medical records) in order to 
obtain an updated medical opinion as to the current diagnosis 
and the possibility of any etiological relationship between 
any diagnosed condition and service.  The claims file and the 
complete VA electronic treatment record was reviewed.  The 
veteran reported that he was raised by his father following 
the death of his mother when he was 12.  He denied any abuse 
or neglect as a child.  He was "normal" and "happy" as a 
child, and did well in school until dropping out to enlist.  
He had friends and was active in school activities.  The 
veteran denied any significant pre-military medical or 
psychiatric history, though the examiner noted that the 
medical records contradicted him.  In several places, there 
were references to depressive episodes in childhood, drug and 
alcohol use, and legal difficulties.  The veteran reported 
his bus accident and shooting in service, as well as his 
significant disciplinary record and upgraded discharge.  
After service, the veteran attained his GED and attended some 
college; he did not graduate due to emotional and substance 
abuse problems.  He had worked at various jobs over the 
years; he last worked in 2001.  He lost his job in 
maintenance because he missed too many days of work due to 
depression, substance abuse, and not wanting to leave his 
apartment.  He had a current girlfriend, but had been 
divorced twice previously.  Over the last several years, 
deaths in his family had caused "some significant depressive 
symptoms."  The veteran denied any significant legal history 
until shown records revealing a history of assault and 
domestic violence charges, as well as convictions for assault 
and vandalism.  The veteran complained that he was 
"psychologically messed up" by the two in-service 
incidents.  He reported nightmares and sleep disturbances.  
He indicated that he sometimes had trouble leaving the house, 
and that a recent shooting of a neighbor had exacerbated his 
complaints.  The examiner noted the long history of 
psychiatric care and the varied diagnoses, including PTSD and 
rule out PTSD.  He commented on repeated CSR evaluations 
which did not diagnose PTSD, and commented that since the 
veteran stopped using drugs and alcohol, he had not required 
psychiatric hospitalization.  The most recent treatment 
records, from Dr. Y, show diagnoses of depressive disorder 
NOS, anxiety disorder NOS, and a personality disorder NOS 
with cluster B traits.  On interview, the veteran's mood was 
euthymic and affect was congruent.  He was friendly and 
cooperative, without evidence of hallucinations or delusions.  
Attention, concentration, and memory seemed intact, and 
speech and thought processes were coherent and logical.  Two 
objective tests, the MMPI and PCL, were administered.  The 
MMPI results were found to be invalid, as the veteran had 
marked answers randomly and completed the test in less than 
an hour.  The PCL score was suggestive of a diagnosis of 
PTSD.  The examiner outlined the DSM-IV criteria for 
diagnosis of PTSD and found that the veteran did not 
demonstrate persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness, or show 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  A 
diagnosis of PTSD was therefore not warranted.  The examiner 
commented that prior to 2002, it was very likely that many of 
the veteran's problems could be attributed to his substance 
abuse.  "In brief, although the veteran experiences some 
symptoms of PTSD, he does not meet DSM criteria for that 
diagnosis.  He does meet the diagnostic criteria for major 
depressive disorder, recurrent, but there is no evidence that 
this is related to military service."  Alcohol and cocaine 
dependence, in sustained full remission, and a personality 
disorder NOS were also diagnosed.

The Board finds that the medical evidence of record 
establishes no diagnosis of PTSD.  Only one doctor, who does 
not clearly indicate the basis for his conclusion, has 
diagnosed PSTD.  The specialists at CSR to whom the veteran 
was referred, disagreed with the diagnosis and declined to 
admit the veteran to the program.  Two VA psychiatrists who 
have had the opportunity to review the claims file and VA 
medical records in their entirety, in February 2005 and June 
2007, have both opined that a diagnosis of PTSD is not 
warranted.  The weight of the medical evidence is against a 
finding that the veteran has a diagnosis of PTSD established 
in accordance with 38 C.F.R. § 4.125(a).  

The veteran has offered his own opinion as to the proper 
diagnosis, but as a layperson, he lacks the specialized 
medical knowledge and training needed to render a competent 
opinion on such.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  The overwhelming weight of the evidence is 
against the veteran's claim, and it must be denied.  Service 
connection cannot be granted for a disability which is not 
shown.

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Here, service connection for an acquired psychiatric disorder 
other than PTSD was denied in a January 1990 rating decision.  
The RO found that the veteran's currently diagnosed condition 
was not etiologically related to service, either directly, 
presumptively, or on secondary basis.  The evidence at that 
time consisted of service medical and personnel records 
showing an in-service diagnosis of a personality disorder, a 
VA hospitalization record from September and October 1989, 
and a November 1989 VA psychiatric examination report.  The 
medical records established current diagnoses of drug and 
alcohol dependence and bipolar disorder.

Since January 1990, the veteran has submitted, or VA has 
obtained on his behalf, the following: extensive VA inpatient 
and outpatient treatment records showing a variety of 
diagnoses for an acquired psychiatric disorder; Social 
Security records, including psychiatric examination reports 
diagnosing an acquired psychiatric disability and a 
personality disorder; a lay statement describing current 
behaviors; 1975 treatment records from the U of C hospital, 
which include the veteran's allegation of a nexus to service; 
the veteran's testimony and statements; and several VA 
examination reports.  These reports show varied diagnoses of 
acquired psychiatric disorders.  Only one, the June 2007 
report, addresses the question of a nexus to service.

The veteran's own contentions, in various statements and in 
his May 2006 testimony, are considered cumulative and 
redundant, as they repeat those contentions considered in 
1990 without providing a new basis or theory.  All the 
medical evidence received since January 1990 is new, 
including those private treatment records dated in 1975, as 
these records were not before agency decision makers at the 
time of the January 1990 denial.  Further, such evidence is 
not cumulative or redundant of evidence already of record, as 
it represents various interpretations of the facts and a 
showing of the progression of the veteran's condition.  

The new evidence is not, however, material.  The large 
majority of the evidence fails to address the unestablished 
fact of a nexus to service.  The new medical evidence 
stresses current diagnosis but not etiology.  A current 
disability was well established in 1990.  The sole piece of 
evidence to address the nexus question, the June 2007 VA 
examination report, is negative, as the examiner specifically 
states there is no evidence that the current diagnosis is 
related to service.  While new, this evidence therefore fails 
to raise the reasonable possibility of substantiating the 
claim, and cannot form the basis for reopening.  The claim 
must remain denied.

The Board notes that the June 2007 examiner does raise the 
question of aggravation of a pre-existing psychiatric 
disability, a theory of entitlement not previously 
considered, and never raised by the veteran himself.  The 
doctor's statements, however, are based on a diagnosis built 
around the veteran's own statements of record, made at 
various times over the years to different providers.  There 
is no pre-service medical evidence of record, and no acquired 
psychiatric problems were noted on the veteran's entry 
examination.  The Board finds that the veteran's statements, 
which are inconsistent across the span of time of this file, 
cannot as a matter of law constitute the "clear and 
unmistakable" evidence required to establish a pre-existing 
disability.  38 U.S.C.A. § 1111.  In the absence of a pre-
existing disability, any opinion regarding aggravation is not 
probative because it is based on an inaccurate factual 
premise, and cannot constitute material evidence.  See Reonal 
v. Brown, 5 Vet. App. 458 at 461 (1993).




ORDER

Service connection for PTSD must be denied.

New and material evidence not having been submitted, the 
claim of service connection for an acquired psychiatric 
disorder other that PTSD is not reopened, and service 
connection remains denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


